DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 are compared to claim 1 of US Patent application 16/534,805.

Instant application
16/534,805
Claim 1: A computer-implemented method, comprising: 
defining aggregation functions for ontological frameworks modeling categories of components of a facility, each aggregation function defining a target component selected from a Things category, an Events category, and a Methods category, wherein defining the target component includes aggregating information from one or more components selected from one or more of the Things category, the Events category, and the Methods category; 

receiving, in real-time from disparate sources and in disparate formats, source data providing information about the components of the facility and external systems with which the facility interacts; and 
aggregating, using the aggregation functions, the source data to form the ontological frameworks, each ontological framework modeling one of a component of the Things category, a component of the a Events category, and a component of the Methods category.
Claim 6: the computer-implemented method of claim 1, further comprising: 
creating an abstraction layer based on the ontological frameworks, the abstraction layer including abstractions that support queries, ontologies, metadata, and data mapping; 
providing a knowledge discovery layer for discovering knowledge from the abstraction layers, wherein discovering the knowledge includes graph/network computation, graph/network training and validation, and graph representation learning; 
and providing a recommendation and advisory systems layer for providing recommendations and advisories associated with the facility.
Claim 1: A computer-implemented method, comprising: 













receiving source data in real-time from disparate sources and in disparate formats, the source data providing information about a facility and external systems with which the facility interacts; 

aggregating the source data to form ontological frameworks, each ontological framework modeling a category of components selected from components of a Things category, components of an Events category, and components of a Methods category; 


creating an abstraction layer based on the ontological frameworks, the abstraction layer including abstractions that support queries, ontologies, metadata, and data mapping; 
providing a knowledge discovery layer for discovering knowledge from the abstraction layers, wherein discovering the knowledge includes graph/network computation, graph/network training and validation, and graph representation learning; 
and providing a recommendation and advisory systems layer for providing recommendations and advisories associated with the facility.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/534,805 (hereinafter ‘805) and in view of Jethwa et al. (US 2019/0121801).
As seen above in the table, claim 1 of ‘805 teaches all the limitations of claim 1 except for limitation “defining aggregation functions for ontological frameworks modeling categories of components of a facility, each aggregation function defining a target component selected from a Things category, an Events category, and a Methods category, wherein defining the target component includes aggregating information from one or more components selected from one or more of the Things category, the Events category, and the Methods category”.
However, Jethwa teaches defining aggregation functions for ontological frameworks modeling categories of components of a facility, each aggregation function defining a target component selected from a Things category, an Events category, and a Methods category, wherein defining the target component includes aggregating information from one or more components selected from one or more of the Things category, the Events category, and the Methods category in paragraphs [0034-0035, 0045; examiner’s note: things category i.e. wells and sensors, 0034; events category, i.e. inputting data, 0049 teaches method category i.e. algorithms and [0084-0089] teaches defining a aggregation functions i.e. algorithm defining aggregation functions i.e. display algorithm displaying data regarding an oil facility and graph representing ontological frameworks as described in fig. 5E-5G].  One of ordinary skill in the art would recognize incorporating functionalities i.e. defining ontological frameworks and selecting data from multiple categories of Jethwa into the invention of US Patent Application ‘805 to have a system which will defines ontological frameworks functions and selecting data from multiple categories.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective fling date to incorporate the functionalities of Jethwa into the system of ‘805 to have an efficient system. The motivation would be to have a system which will have definitions of aggregation functions  in an ontological framework to process data faster.

Independent claim 9 corresponds to independent claim 9 of US Patent application ‘805 with differences being similar to the differences in claim 1 above, these differences are obvious for the same rationale discussed above.  

Independent claim 17 corresponds to independent claim 17 of US Patent application ‘805 with differences being similar to the differences in claim 1 above, these differences are obvious for the same rationale discussed above.  

Dependent Claims 2, 10 and 18 are compared to claims 2, 10 and 18 of US Patent application ‘805.

Dependent Claims 3, 11 and 19 are compared to claims 3, 11 and 19 of US Patent application ‘805.

Dependent Claims 4, 12 and 20 are compared to claims 4, 12 and 20 of US Patent application ‘805.

Dependent Claims 5, 13 are compared to claims 5, 13 of US Patent application ‘805.
Dependent claims 6 and 14 are compared claim 1 and 9 of US Patent application ‘805.

Dependent claims 7 and 15 are compared claims 6 and 14 of US Patent application ‘805.
Dependent claims 8 and 16 are compared claims 7 and 15 of US Patent application ‘805.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to defining aggregations functions to aggregate data from multiple categories and receiving data from multiple data sources and aggregate data to form an ontological framework.
The independent claims 1, 9 and 17 recites, “defining aggregation functions for ontological frameworks modeling categories of components of a facility, each aggregation function defining a target component selected from a Things category, an Events category, and a Methods category, wherein defining the target component includes aggregating information from one or more components selected from one or more of the Things category, the Events category, and the Methods category”, and “aggregating, using the aggregation functions, the source data to form the ontological frameworks, each ontological framework modeling one of a component of the Things category, a component of the a Events category, and a component of the Methods category”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable storage medium”, “one or more processors” nothing in the claim element precludes the step from practically being performed in the mind. For example, “defining aggregation functions…wherein defining the target component includes aggregating information…”, “aggregating, using the aggregation functions..to form the ontological frameworks…in the limitations cited above could be performed by a human mind (e.g. human mind can define functions i.e. explain in mind to aggregate data from various sources to form a ontological framework i.e. from different box of index cards, determining which card to select and which information to select and based on the information creating ontological frame works i.e. building relationships between information), with possible aid of paper & pen and/or calculator, see Appendix 7 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation’.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 9 and 17 recites the additional elements: “receiving, in real-time from disparate sources…with which the facility interacts’, these are extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1,9 and 17 recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware, processors and non-transitory computer readable medium to receiving data hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.

Claims 2, 10, 18 are dependent on claims 1, 9 and 17, thus, includes all the limitations of claims 1, 9 and 17, therefore, claims 2, 10, 18 recites the same abstract idea of “mental process”. Claims 2, 10, 18 describes what does disparate format includes i.e. structured/unstructured/data wrappers/data wranglers, therefore, does not amount to significantly more than the abstract idea.

Claims 3, 11, 19 are dependent on claims 1, 9 and 17, thus, includes all the limitations of claims 1, 9 and 17, therefore, claims 3, 11, 19 recites the same abstract idea of “mental process”. Claims 3, 11, 19 describes components of Things category includes i.e. wells/rigs etc, therefore, does not amount to significantly more than the abstract idea.

Claims 4, 12, 20 are dependent on claims 1, 9 and 17, thus, includes all the limitations of claims 1, 9 and 17, therefore, claims 4, 12, 20 recites the same abstract idea of “mental process”. Claims 4, 12, 20 describes components of Events category includes i.e. manual/automated actions etc, therefore, does not amount to significantly more than the abstract idea.

Claims 5, 13 are dependent on claims 1, 9 thus, includes all the limitations of claims 1, 9, therefore, claims 5, 13 recites the same abstract idea of “mental process”. Claims 5, 13 describes components of Method category includes i.e. algorithms/workflows etc, therefore, does not amount to significantly more than the abstract idea.

Claims 6, 14 are dependent on claims 1, 9 thus, includes all the limitations of claims 1, 9, therefore, claims 6, 14 recites the same abstract idea of “mental process”. Claims 6, 14 describes creating multiple layers, discovering knowledge i.e. graph/network computation, training, validation and graph representation learning and providing recommendation and advisory, therefore, does not amount to significantly more than the abstract idea.

Claims 7, 15 are dependent on claims 6 and 14 and claims 6 and 14 depends on 1, 9 thus, includes all the limitations of claims 1, 9, therefore, claims 7, 15 recites the same abstract idea of “mental process”. Claims 7, 15 describes agents from multiple systems i.e. reservoir monitoring agent etc, therefore, does not amount to significantly more than the abstract idea.

Claims 8, 16 are dependent on claims 6 and 14 and claims 6 and 14 depends on 1, 9 thus, includes all the limitations of claims 1, 9, therefore, claims 8, 16 recites the same abstract idea of “mental process”. Claims 8, 16 describes displaying, receiving and implementing recommendation/advisories etc, therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9,12, 17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa et.al. (US 2019/0121801) and in view of Ella et al. (US 2007/0271039).

 	With respect to claim 1, Jethwa teaches a computer-implemented method, comprising: 
defining aggregation functions (fig. 5E-5G, [0073, 0084-0089]; examiner’s note: rendering algorithm (aggregation functions) are defined to output data aggregated from multiple categories, i.e. image processing functions, display algorithm (aggregation function) as described in para. [0073] are defined to aggregate data) for ontological frameworks modeling categories ([0039, 0059]; fig. 5B, 5E; [0084-0089]; examiner’s note: figs. 5D, 5E models a ontological frameworks, GUI 230 displays the ontological frameworks for modeling categories i.e. capacity usage, alarm status) of components of a facility ([0069, operating in an oil and gas refinery or manufacturing facility], [0073]; examiner’s note: motor, sensor, controller (component), gas refinery or manufacturing facility (facility); also described in figs. 5E-5G; the components are wells and sensors), each aggregation function defining a target component selected from a Things category ([0034, 0035, 0045]; fig. 5E; examiner’s note: the well and sensors are components from things category), an Events category ([0034,  Each of the domain-specific entities 205A-205C generate event data based on user or system driven actions that are performed in regard to the controller, the application, and/or the database (e.g., between the domain-specific entities 205A-205C)]; examiner’s note: the users (manual) and system driven (automated) actions regarding wells and sensors (things category) are events category i.e. fig.5E element 520 inputting date (action) for wells and sensors), and a Methods category ([0049, 0063]; examiner’s note: the algorithms are methods category), wherein defining the target component includes aggregating information from one or more components selected from one or more of the Things category, the Events category, and the Methods category ([0026,  aggregating event data generated from various domain-specific entities, such as equipment, processes or services, and/or software applications used throughout an organization or enterprise.], [0070]; examiner’s note: the data are collected from various categories i.e. things categories sensor data/motor data); 
receiving, from disparate sources and in disparate formats ([0058]; [0041]; fig. 4; examiner’s note: the data is received from domain specific entities (disparate sources) in disparate formats because received data is then formatted into predetermined format to be usable by a specific source), source data providing information about the components of the facility ([0034, control two sensors (e.g., domain-specific entities 205A2 and 205A3) that are operatively coupled to a motor (e.g., domain-specific entity 205A4) in an oil and gas refinery or manufacturing facility]; examiner’s note: the oil and gas facility; fig. 5-5G, [0084-0091] describes components of the facility wells and sensors data (source data providing components information, the well and sensors are the components) of oil and gas facility); and 
aggregating, using the aggregation functions, the source data to form the ontological frameworks (fig. fig. 2, 3, 5A-5G, [0084-0089]; examiner’s note: the algorithms collects data and generating (form) a ontological frameworks i.e. GUI 230), each ontological framework modeling one of a component of the Things category, a component of the Events category, and a component of the Methods category (fig. 5B-5G; [0084-0089]; examiner’s note: the GUI 230 models 510 wells and sensors (components of things category), date (components of events category) and algorithms (components of methods category)).  
Jethwa does not explicitly teach receiving, in real-time, source data and external system with which the facility interacts.
Jethwa teaches receiving data from multiple disparate sources and updating data in near real time and providing information of internal system that a facility interacts i.e. oil/gas facility interacts with different sources in para. [0034, 0041].  Jethwa does not explicitly teach data is received in real time and providing information about external system.
However, Ella teaches receiving, in real-time, source data [0037, one or more of the sensors 210 may be operated to send data in real time and to provide real time data]; examiner’s note: data is collected in real time) and external system with which the facility interacts ([0036]; examiner’s note: some of the systems are external to facility 262, i.e. wells, are external to facility 262 and they interact with each other).  One of ordinary skill in the art would recognize incorporating functionalities i.e. receiving data in real time and external systems that the facility interacts of Ella into the invention of Jethwa to receive data in real time and to have external system that the facility interacts with.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective fling date to incorporate the functionalities of receiving data in real time and having external system of Ella into the system of Jethwa to have a system which will aggregate real time data from various system i.e. external. The motivation would be to have a system where the system will receive real time data to improve accuracy of data/to have up-to-date data and also to have external system with which the facility (i.e. gas/oil facility) interacts to have data from external system when needed to model an ontology framework.

With respect to claim 4, Jethwa and Ella in combination teach the computer-implemented method of claim 1, Jethwa further teaches wherein the components of the Events category include manual and automated actions performed using the components of the Things category (([0034,  Each of the domain-specific entities 205A-205C generate event data based on user or system driven actions that are performed in regard to the controller, the application, and/or the database (e.g., between the domain-specific entities 205A-205C)]; examiner’s note: the users (manual) and system driven (automated) actions regarding wells and sensors (things category) are events category i.e. fig.5E element 520 inputting date (action) for wells and sensors)).

	Claim 9 encompasses the same scope of limitation of claim 1, in additions of a non-transitory, computer readable medium (fig. 3, [0056]).  Therefore, claim 9 is rejected on the same basis of rejection of claim 1. 

Claim 12 is rejected as the same basis of rejection of claim 4.

	Claim 17 encompasses the same scope of limitation of claim 1, in additions of one or more processors, (fig. 3, [0056]), a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations ([0056]; examiner’s note: the non-transitory computer readable medium is connected to memory and processor to perform operations).  Therefore, claim 17 is rejected on the same basis of rejection of claim 1. 

Claim 20 is rejected as the same basis of rejection of claim 4.

Claim(s) 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa et.al. (US 2019/0121801) and in view of Ella et al. (US 2007/0271039) and in view of Sonmez et al. (US 2015/0095303) and in view of Cheung et al. (US 2018/0081923).

With respect to claim 2, Jethwa and Ella in combination teach the computer-implemented method of claim 1, Jethwa further teaches wherein the disparate formats include structured data ([0006]; examiner’s note: the formatted data is structured data), unstructured data ([0006]; examiner’s note: the unformatted data that is received are the unstructured data), Jethwa and Ella in combination do not explicitly teach data wrappers, and data wranglers.
However, Sonmez teaches data wrappers ([0041]; examiner’s note: the data wrappers are used to transfer text).  One of ordinary skill in the art would recognize that data wrapper of Sonmez into the invention of Jethwa/Ella to have a data wrapper to extract data efficiently.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective fling date to incorporate the functionalities of data wrapper of Sonmez into the system of Jethwa/Ella to have a robust system. The motivation would be to have a system where the system will have a data wrapper to extract/simplify data for better visualizations of data.
Jethwa, Ella and Sonmez do not in combination explicitly teach data wrangler.
However, Cheung teaches data wrangler ([0003, 0005, 0041]; examiner’s note: data wrangler). One of ordinary skill in the art would recognize that incorporating data wrangler of Cheung into the invention of Jethwa/Ella to have a data wrangler to format data properly.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective fling date to incorporate the functionalities of data wrangler of Cheung into the system of Jethwa/Ella/ Sonmez to have a robust system. The motivation would be to have a system where the system will have a data wrangler to have format the data to have consistence format among other systems efficiently.

Claim 10 is rejected as the same basis of rejection of claim 2.
Claim 18 is rejected as the same basis of rejection of claim 2.

Claim(s) 3, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa et.al. (US 2019/0121801) and in view of Ella et al. (US 2007/0271039) and in view of Edbury et al. (US 2014/0291023).

With respect to claim 3, Jethwa and Ella in combination teach the computer-implemented method of claim 1, Jethwa further teaches wherein the components of the Things category include mechanical components including wells, facilities, sensors (fig. 5E, [0025, specialized facilities]; examiner’s note: element 510, wells and sensors, and facilities), Jethwa does not explicitly teach rigs and metering systems.
However, Edbury teaches rigs and metering systems ([0207, 0213]; examiner’s note: the rigs and metering system). One of ordinary skill in the art would recognize that incorporating rigs and metering systems of Edbury into the invention of Jethwa/Ella to have rigs and metering systems as a component to monitor their performance.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective fling date to incorporate components i.e. rigs and metering systems of Edbury into the system of Jethwa/Ella to have a system which will have plurality of equipment’s data of a facility. The motivation would be to have a system where the system will receive performance of rigs and meters of a facility (i.e. gas/oil facility) to have information of all the systems/equipment’s to have a system which will have all the data needed from various equipment.

Claim 11 is rejected as the same basis of rejection of claim 3.
Claim 19 is rejected as the same basis of rejection of claim 3.

Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa et.al. (US 2019/0121801) and in view of Ella et al. (US 2007/0271039) and in Bailey et al. (US 2008/0255862).

With respect to claim 5, Jethwa and Ella in combination teach the computer-implemented method of claim 1, Jethwa further teaches wherein the components of the Methods category include algorithms ([0008, graph rendering algorithms]; examiner’s note: algorithm), workflows ([0037, a particular workflow]; examiner’s note: the workflows), and processes ([0003]; examiner’s note: processes to run a system) of the events category (fig. 5E-5G, [0065]; examiner’s note: the event category action (components)) but does not explicitly teach which numerically or holistically quantify the components.
However, Bailey teaches which numerically or holistically quantify the components ([0020, 0021]; examiner’s note: numerically quantifying conditions of a component).  One of ordinary skill in the art would recognize that incorporating numerically quantifying components of Bailey into the invention of Jethwa/Ella to have a system which will numerically quantify components.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective fling date to incorporate numerically quantifying components into the system of Jethwa/Ella to have an efficient system. The motivation would be to have a system to numerically quantify components to find which components has most scores to use the most efficient component to search for data.

Claim 13 is rejected on the same basis of rejection of claim 5.

Claim(s) 6-8 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa et.al. (US 2019/0121801) and in view of Ella et al. (US 2007/0271039) and in view of Wang et al. (US 2019/0102430) and in view of Garcia et al. (US 2018/0247224).

With respect to claim 6, Jethwa and Ella in combination teach the computer-implemented method of claim 1, Jethwa further teaches further comprising: abstractions that support queries ([0027]; fig. 5E; examiner’s note: query), ontologies (fig. 3, element 355; [0039]; examiner’s note: the ontologies), metadata ([0044]; examiner’s note: attributes (metadata)), and data mapping ([0036,determine mappings between the domain-specific entities 205 generating the event data]; examiner’s note: data mappings); 
and providing a recommendation and advisory systems layer for providing recommendations and advisories associated with the facility ([0034, when the operating conditions of the motor are outside of expected tolerances thus indicating the motor is experiencing a fault condition and an alarm should be generated.], [0035]; [0063]; fig. 5E-5G; examiner’s note: the recommendation layer gives recommendation/advisories).  
Jethwa and Ella do not in combination teach explicitly teach creating an abstraction layer based on the ontological frameworks the abstraction layer including abstractions; providing a knowledge discovery layer for discovering knowledge from the abstraction layers, wherein discovering the knowledge includes graph/network computation, graph/network training and validation and graph representation learning.
Jethwa teaches performing queries, mapping data, ontologies, metadata (fig. 5E-5G describes performing queries, fig. 3 describes mapping data and ontologies and attributes, also described in para.[0039, 0027]), also teaches semantic knowledge calculator which gathers data from multiple sources and creates graphs in fig. 2, 3, para. [0039, 0057], Jethwa and Ella does not explicitly teach multiple layers i.e. abstraction layer, knowledge discovery layer and graph/network, computation, training, validation and representation learning.
However, Wang teaches creating an abstraction layer based on the ontological frameworks the abstraction layer including abstractions ([0026]; examiner’s note: the data layer is the abstraction layer); 
providing a knowledge discovery layer for discovering knowledge from the abstraction layers ([0026]; examiner’s note: the knowledge layer is knowledge discovery layer, knowledge layer gathers data from data layer (abstraction layer) to perform functionalities i.e. creating graphs).  One of ordinary skill in the art would recognize that incorporating multiple layers of Wang into the invention of Jethwa/Ella to have multiple layers in the petroleum system.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate multiple layers into the system of Jethwa/Ella to have an efficient system. The motivation would be to have a system to have enhance functionality and optimization effort of data.
Jethwa/Ella and Wang in combination do not explicitly teach wherein discovering the knowledge includes graph/network computation, graph/network training and validation and graph representation learning.
Jethwa teaches learning and training systems and creating graphs as discussed in para. [0077, 0079] and fig. 5A-5G. Ella teaches creating graphs in [0061] and Wang teaches knowledge graph, learning in para. [0005, 0006] but do not in combination explicitly teach graph/network computation, training, validation and representation learning.
However, Garcia teaches graph/network computation ([0020, 0055]; examiner’s note: the computation process in performed in a graph), graph/network training and validation ([0067, 0070]; examiner’s note: the graph/network is trained and validated), and graph/network representation learning ([0089-0091]; examiner’s note: graph-based machine learning representation).  One of ordinary skill in the art would recognize that incorporating graph/network computation, training, validation and representation learning of Garcia into the invention of Jethwa/Ella/Wang to have graph neural network to perform functionalities of computation, training, validation and representation learning. 
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective fling date to incorporate functionalities of Garcia into the system of Jethwa/Ella/Wang to have a system which can perform multiple tasks related to graphs. The motivation would be to have a system to have a system which will create a fast/efficient graph-based learning system.

With respect to claim 7, Jethwa, Ella, Wang and Garcia in combination teach the computer-implemented method of claim 6, Jethwa further teaches and wherein the recommendation and advisory systems layer executes agents selected from a group comprising a model calibration agent ([0043, a calibration model included in the database of sensor data (domain-specific entity 205C), [0089], fig. 3]; examiner’s note: calibration model includes an agent because it predicts calibration and provides recommendation), 
Ella further teaches the facility is a petroleum engineering facility ([0047, 0097]; examiner’s note: the facility is a petroleum engineering facility) a reservoir monitoring agent ([0098]; examiner’s note: the performance of a reservoir is monitored by an system (agent), a surveillance agent ([0096]; examiner’s note: the surveillance module (agent)), a production optimization agent ([0030]; fig. 2A, element 230; examiner’s note: the production system model includes agent which collects production data and corrects them (optimize)), a field development planning agent ([0024, the field development gap 104]; examiner’s note: the field development gap agent plans functionalities to develop the system), and a risk mitigation agent ([0080, mitigate the loss thereby increasing, and in some instances maximizing, the actual production 120]; examiner’s note: determining loss and maximizing the production by the production loss system (agent)).

With respect to claim 8, Jethwa, Ella, Wang and Garcia in combination teach the computer-implemented method of claim 6, Jethwa further teaches further comprising providing a user interface built on the recommendation and advisory systems layer, the user interface (fig. 5E-5G, [0084-0089]; examiner’s note: the recommendation and advisory interface): 
displaying recommendations and advisories generated by the recommendation and advisory systems layer based on current and projected conditions at a facility (fig. 5E-5G, [0084-0089], [0063]; examiner’s note: the interface displays recommendations and advisories i.e. tasks/suggestion/functionalities etc. (recommendations/advisories) as described in para. [0063], moreover, Ella teaches in para. [0052]); 
receiving, from a user of the user interface, a selection from the user interface ([0045, upon selecting a recommendation to start a well motor in an oil and gas production system, the training system can generate event data associated with executing control functions to provide power to the well motor and initiate operation of the well motor]; examiner’s note: the recommendations are selected); 
and automatically implementing changes to the facility based on the selection ([0045]; examiner’s note: upon selecting to start a well motor the system can provide power to well motor (implementing changes)).

Claim 14 is rejected as the same basis of rejection of claim 6.
Claim 15 is rejected as the same basis of rejection of claim 7.
Claim 16 is rejected as the same basis of rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/Examiner, Art Unit 2159